Citation Nr: 0833485	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-01 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for service-
connected erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  That decision granted service connection 
for erectile dysfunction, and assigned a no compensable 
evaluation, effective from February 26, 2004.  The appellant 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

In his January 2006 Form 9, the veteran requested a hearing 
before a Veteran's Law Judge at his local RO.  In an August 
2006 letter submitted in lieu of a Form 646, the veteran's 
appointed representative again requested that the veteran be 
scheduled for a hearing.  A travel board hearing was 
scheduled for July 11, 2007.  A letter was mailed to the 
veteran informing him of the scheduled video hearing on June 
1, 2007.  A reminder letter was sent on June 22, 2007.  The 
veteran failed to appear at the RO for the hearing.  No 
further communication has been received from the veteran with 
regard to a hearing.  As the claims file contains no request 
for postponement prior to the date of the hearing nor has the 
veteran attempted to show good cause for his failure to 
appear, the Board will consider the veteran's request for a 
hearing as withdrawn.  38 C.F.R. § 20.704(d).  The Board will 
proceed with consideration of the veteran's claim, based on 
the evidence of record.

The veteran was afforded a hearing before a Decision Review 
Officer (DRO) at his local RO in May 2006.  The transcript of 
that hearing was associated with the veteran's claims file 
and has been reviewed.

A statement included with the veteran's September 2005 notice 
of disagreement was construed by the RO as a separate claim 
of entitlement to service connection for Peyronie's Syndrome 
secondary to the veteran's service connected prostate cancer.  
The veteran's claim was denied by the RO in a May 2006 rating 
decision.  The veteran failed to file a timely notice of 
disagreement with that decision; and it has subsequently 
become final.  In that regard, the Board's attention is 
directed to statements in the August 2008 informal hearing 
presentation submitted by the veteran's authorized 
representative, which express the veteran wishes to reopen 
his claim for service connection for Peyronie's Syndrome.  
Since the petition to reopen the claim of service connection 
for Peyronie's Syndrome has not as yet been adjudicated, and 
inasmuch as they are not inextricably intertwined with the 
issue now before the Board on appeal, it is referred to the 
RO for initial consideration.


FINDING OF FACT

The evidence reveals that the veteran's service connected 
erectile dysfunction is manifested by impotency without 
visible deformity of the penis; the veteran is currently in 
receipt of special monthly compensation based on loss of use 
of a creative organ.


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Code 7522 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for erectile dysfunction.  The United States Court of Appeals 
for the Federal Circuit and the Veterans Claims Court have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover, since VA's 
notice criteria was satisfied because the RO granted the 
veteran's claim for service connection, the Board also finds 
that VA does not run afoul of the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VA also has a duty to assist the veteran in the development 
of a claim.  This includes assisting the veteran in procuring 
service treatment records and other relevant treatment 
records and providing a VA examination when necessary.  
38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  Here, VA obtained 
the veteran's service treatment records and all available 
private treatment records.  Additionally, the veteran was 
afforded a VA examination in January 2006, to which an 
addendum was added in February 2006.   VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with the December 
2005 statement of the case (SOC), as well as the June 2006 
supplemental statement of the case (SSOC).  The SOC and SSOC 
informed the veteran and his representative of the laws and 
regulations relevant to the veteran's claim.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown-that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings-does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The veteran's erectile dysfunction is currently evaluated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code 7599-7522.  He contends that he is entitled 
to an initial compensable rating for his service-connected 
erectile dysfunction.

Erectile dysfunction is not listed in the Rating Schedule; 
however, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, the veteran' 
service-connected disability of erectile dysfunction has been 
rated under Diagnostic Code 7522, which provides for a 20 
percent rating for deformity of the penis with loss of 
erectile power. Additionally, such Diagnostic Code provides 
that entitlement to special monthly compensation under 38 
C.F.R. § 3.350 should be considered.

Upon a review of the record, the Board finds that the veteran 
is not entitled to an initial compensable rating for erectile 
dysfunction.  Such disability is manifested by impotency 
without visible deformity of the penis.  In recognition of 
the veteran's erectile dysfunction, he was awarded special 
monthly compensation based on loss of use of a creative organ 
in the September 2004 rating decision.

Specifically, at the veteran's January 2006 VA examination, 
he reported that, since his radical prostatectomy in December 
2001, he has experienced erectile dysfunction which is 
treated with Viagra and Cialis.  He indicated that he was 
capable of vaginal penetration, but that he experiences pain 
due to the Peyronie's Syndrome.  Upon examination in January 
2006, the veteran's penis was noted to be normal, with no 
appreciable plaques.  The veteran was further noted to have 
normal, bilaterally descended testes, exhibiting no masses.  
There is no indication that upon examination, the veteran's 
penis appeared deformed in any way.  There are no treatment 
records (VA or non-VA) that dispute this finding.  As such, 
the veteran is not entitled to an initial compensable rating 
under Diagnostic Code 7522 during any time of the appeals 
period.  See Fenderson.

The Board acknowledges the September 2005 letter from the 
veteran's private physician noting the veteran's symptoms 
associated with his diagnosis of Peyronie's syndrome, and 
stating his opinion that the veteran's current condition is 
related to his prostate cancer and prostatectomy.  The 
veteran's physician does not address the current symptoms or 
severity of the veteran's service connected erectile 
dysfunction.  Therefore, the September 2005 letter is not 
probative to the claim for an increased rating that is before 
the Board at this time.  Again, the Board must note that the 
veteran is not service connected for Peyronie's Syndrome, and 
that the issue of service connection for Peyronie's Syndrome, 
to include whether new and material evidence has been 
submitted reopen that issue, is not in appellate status.  

The Board further acknowledges the articles submitted by the 
veteran in support of his claim.  The articles, however, also 
deal primarily with Peyronie's disease, which, again, is not 
before the Board at this time.  To the extent the articles 
contain more general information about erectile dysfunction, 
the Board finds that the articles have not been specifically 
related to the veteran by any competent medical authority, 
and therefore are not probative as to any increase in the 
veteran's service connected disability.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected erectile 
dysfunction has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
erectile dysfunction under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In conclusion, for the reasons and bases expressed above, the 
Board concludes that the criteria for a compensable 
disability rating for the veteran's erectile dysfunction have 
not been met.    The benefit sought on appeal is accordingly 
denied.




ORDER


Entitlement to an initial compensable rating for service-
connected erectile dysfunction is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


